                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  TIMOTHY DENTON,                                      )
                                                       )
              Petitioner,                              )
                                                       )
  v.                                                   )            No.: 2:21-CV-32-DCLC-CRW
                                                       )
  WARDEN BOYD,                                         )
                                                       )
              Respondent.                              )

                                   MEMORANDUM AND ORDER

         Petitioner Timothy Denton is an inmate proceeding pro se on a federal habeas petition filed

 pursuant to 28 U.S.C. § 2254, in which he seeks to challenge the legality of his confinement under

 a 2006 Sullivan County, Tennessee judgment of conviction for first-degree murder [Doc. 1].

         Petitioner has already filed one unsuccessful § 2254 petition challenging the judgment he

 seeks to challenge in the instant petition. See Timothy Lynn Denton v. Randy Lee, 2:13-cv-27-

 TRM-SKL (E.D. Tenn. Mar. 17, 2016); No. 16-6093 (6th Cir. Apr. 14, 2017). The Antiterrorism

 and Effective Death Penalty Act requires that an applicant seeking to file a second or successive

 petition first “move in the appropriate court of appeals for an order authorizing the district court

 to consider the application.” 28 U.S.C. § 2244(b)(3)(A). The Court has not received an order

 from the Sixth Circuit authorizing the Court to consider the pending petition.

         Accordingly, the Court finds that the § 2254 petition filed in this case is a second or

 successive petition subject to § 2244(b)(3). Rather than dismissing a habeas petition on the basis

 that it is successive, a district court is to transfer the file to the court of appeals, which will construe

 the petition as a request for authorization under § 2244(b)(3). See In re Sims, 111 F.3d 45, 47 (6th




Case 2:21-cv-00032-DCLC-CRW Document 6 Filed 02/17/21 Page 1 of 2 PageID #: 38
 Cir. 1997). Therefore, the Clerk is DIRECTED to transfer this action to the United States Court

 of Appeals for the Sixth Circuit, pursuant to 28 U.S.C. § 1631 and In re Sims, 111 F.3d at 47.

        SO ORDERED.

        E N T E R:

                                              s/Clifton L. Corker
                                              United States District Judge




                                                 2

Case 2:21-cv-00032-DCLC-CRW Document 6 Filed 02/17/21 Page 2 of 2 PageID #: 39
